Citation Nr: 0906503	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to September 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  This case was previously before the Board in 
July 2007, when the Board reopened the claim and remanded it 
for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran is not shown to have engaged in combat; there is 
no credible supporting evidence that a claimed in-service 
stressor occurred; any recorded diagnosis of PTSD is not 
based on a stressor event corroborated by independent and 
credible supporting evidence.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  December 2003, August 2007, and February 2008 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the August 2007 letter informed the Veteran of 
disability rating and effective date criteria.  The claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See December 
2008 Supplemental Statement of the Case.  The Veteran is not 
prejudiced by this process, and it is not alleged otherwise.

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file; 
pertinent postservice treatment records have been secured.  
The RO arranged for a VA examination in February 2004.  As 
discussed in greater detail below, VA made extensive efforts 
to assist the Veteran in seeking corroboration of his alleged 
stressor in service.  He has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.
B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

The Veteran's STRs show that in May 1968, he complained of a 
headache and stomachache, and stated that he was "nervous" 
all the time and could not sleep.  In June 1969, he 
complained of nervousness and shaking.  He reported 
experiencing unit difficulties as he had just been 
"busted," and was slightly depressed; lithium was 
prescribed.  His September 1970 service separation 
examination report was silent for any complaints, findings, 
treatment, or diagnosis of a psychiatric disability, to 
include PTSD.  

Service personnel records reflect that the Veteran served in 
Vietnam from December 1967 to October 1968 and from September 
1969 to September 1970.  His military occupational 
specialties while he was in Vietnam were supply man and stock 
control and accounting specialist.  He served with the HHB 
6th Battalion 71st Artillery from December 1967 to October 
1968 and with the 624th S&S Company from September 1969 to 
September 1970

The Veteran did not receive any awards or decorations 
specifically denoting combat participation, and the record 
does not contain evidence otherwise showing that he engaged 
in combat with the enemy.  Notably, his duties as a supply 
man and stock control and accounting specialist were of a 
non-combat nature.  The meaning of engaged in combat with the 
enemy requires that the Veteran have taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  He 
has not specifically indicated that he actually engaged in 
combat with the enemy, but he has alleged that on October 21, 
1969, while on bunker guard duty in Bien Hoa province at the 
Long Binh Ammunition Dump, he was present during the 
accidental shooting of his friend, B.H., and witnessed his 
death.  

At the June 2007 videoconference hearing, the Veteran 
testified that he and B.H. had just returned from guard duty 
the night B.H. died.  They were behind the barracks of the 
646th S&S Company, in between the showers and a ways away 
from the armory, and they were cleaning their M-16s because 
they were not allowed to carry their weapons once no longer 
on guard duty.  It was at this time that another service man 
came up to them and started taunting B.H. and pointing his 
gun in B.H.'s face.  The other serviceman's gun then suddenly 
discharged, and B.H. was hit in the head and instantly 
killed.  As the Board found that this was an eminently 
verifiable event, the July 2007 remand sought verification of 
its occurrence (and the Veteran's involvement).

The development in response to the Board's remand produced 
records from the official investigation surrounding the death 
of B.H. which show that, at the time of his death on October 
21, 1969, he was a member of the 506th  (and not the 624th , 
with the Veteran or the 646th as the Veteran identified the 
location of the occurrence at the hearing) S&S Company.  He 
was standing in front of the 506th S&S Company Arms room 
waiting for the armorer to open the door so that he and his 
fellow servicemen could clean their weapons after being 
relieved from guard duty when a member of his group picked up 
a weapon and began to taunt B.H. with it.  The weapon 
subsequently discharged with the bullet striking B.H. in the 
right side of his neck, causing death.  The report of 
investigation listed the names of the seven other military 
personnel involved in this incident, and included transcripts 
of the investigators' interviews with them.  The Veteran was 
not one of the seven listed as involved in the incident.

As the records from the official investigation do not support 
the Veteran's claims that B.H. was killed behind the barracks 
of the 646th S&S Company, or that the Veteran was present 
during the incident, but in fact show that B.H. served in an 
entirely different unit than the Veteran's his account that 
he witnessed B.H.'s death is deemed not credible.  In a 
February 2009 post-remand brief, the Veteran's representative 
argues that a veteran need not substantiate his actual 
presence during a stressor event, as the fact that he was 
assigned to and stationed with a unit that was present while 
such an event occurred may corroborate that he was, in fact, 
exposed to a stressor event.  While service personnel records 
support that the Veteran and B.H. were both assigned to units 
stationed at Long Binh at the time of B.H.'s death, they also 
show that they served in different companies.  In light of 
the fact that the verified information regarding the alleged 
stressor event differs in most details from the Veteran's 
accounts of the events, and that official investigation 
reports of the incident do not list the veteran as a witness 
(which most likely would have been the case if he was indeed 
a witness, as the event generated an official line of 
duty/misconduct investigation), that a traumatic event 
occurred at Long Binh is no corroboration that the Veteran 
was exposed to such event.  Notably, his testimony 
specifically indicated that he was present when the stressor 
event occurred.  As noted, it is not shown that the Veteran 
was present at, or in any way directly involved/exposed to 
the incident in question.

The Board notes that private treatment records from the 
Mental Health Center of Denver (MHCD), letters from a 
psychiatrist (Dr. J.M.) and a psychologist (K.M.) at MHCD, 
records from the Denver Vet Center, VA treatment records, and 
the February 2004 VA examination report, show diagnoses of 
PTSD.  However, these diagnoses are based on the Veteran's 
unsupported history of having witnessed the accidental 
shooting of another serviceman.  A medical opinion premised 
upon an unsubstantiated account is of no probative value and 
does not serve to verify the occurrences described.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that an 
opinion by a mental health professional based on a 
postservice examination of the Veteran cannot be used to 
establish the occurrence of a stressor).  Without evidence 
that the Veteran engaged in combat or credible supporting 
evidence of an in-service stressor, even unequivocal medical 
evidence that a claimant has a diagnosis of PTSD is 
insufficient to establish that the PTSD is service-related, 
so as to substantiate a claim of service connection.  

In summary, the record does not show that the Veteran engaged 
in combat with the enemy and there is no credible supporting 
evidence of an in-service stressor.  As the threshold 
requirements for establishing service connection for PTSD are 
not met, the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, the benefit of the doubt 
doctrine does not apply and the claim must be denied.

ORDER

Service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


